Per Curiam :
It is well-settled lawT that the master is liable for the act of his servant within the general scope of his employment, although the specific act be done at a time and in a manner contrary to an express order of the master. Third persons can see and know the general scope of the employment in which the servant is engaged, but they have no means of knowing the secret orders given to him. They are, therefore, not affected by such orders. The answers to the several points submitted are quite as favorable as the company was entitled to receive. Under a fair *371charge, the jury found the company guilty of negligence. We see no sufficient cause to justify us in disturbing the judgment.
Judgment affirmed.